Citation Nr: 1227297	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-19 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include secondary to posttraumatic stress disorder.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for multiple conditions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2010, the Veteran withdrew his request for a Central Office hearing in Washington, DC.  See 38 C.F.R. § 20.704(e) (2011).  

In March 2009, the RO granted service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma and assigned a 30 percent evaluation, effective March 2, 2007.  Correspondence received from the Veteran indicated both that he was in disagreement with the initial evaluation assigned.  In an October 2010 rating decision, the RO stated that clarification received from the Veteran through written and telephone correspondence indicated that he did not wish to appeal the initial evaluation.  Rather, he intended to file a new claim for an increased rating for PTSD because it had worsened in severity.  The October 2010 rating decision granted a 70 percent rating for posttraumatic stress disorder effective January 28, 2010.  There is no indication that the Veteran is in disagreement with the 70 percent evaluation assigned thereafter.  Thus, the issue of entitlement to an increased rating for posttraumatic stress disorder is not before the Board for appellate consideration.  

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for multiple conditions, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's hepatitis C is related to either active military service or posttraumatic stress disorder due to alleged military sexual trauma.   


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active military service, and it was not caused and it is not aggravated by posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  In November 2007 and May 2008, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice how VA determines disability ratings and effective dates.

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment and personnel records, VA medical center records, identified private medical records, statements and opinions of the Veteran's VA psychologist, records pertaining to the Veteran's receipt of Social Security disability benefits, and lay statements.  

The Veteran was afforded a VA medical examination in June 2008.  The examiner stated that she could not resolve the date of the Veteran's infection with hepatitis C without resort to mere speculation.  The examiner noted that there was no medical evidence of hepatitis C during service, that there were multiple major risk factors for hepatitis C, and initial diagnosis of hepatitis C more than 20 years after military service.  She also concluded that the etiology of the Veteran's moderately elevated liver enzymes was unclear.  Her rationale was that there were multiple contributing factors such as alcohol abuse, medications, and chronic hepatitis C.  

The Board finds that the VA examiner explained the bases for her opinions and conclusions.  She determined that she could not provide the requested opinions without resort to speculation because of lack of medical evidence of hepatitis C during service, the lack of a diagnosis of hepatitis C until more than 20 years following the Veteran's discharge, multiple major risk factors for contracting hepatitis C, and multiple contributing factors pertaining to the development of moderately elevated liver enzymes.  Thus, a definitive opinion cannot be provided because current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As discussed below, this conclusion is further supported by similar findings noted in VA treatment records.  Under these circumstances, the Board finds no basis for requesting an additional examination or opinion.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability is also service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established when there is aggravation of a non- service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).
 
In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 01-02 (April 17, 2001).

VA Fast Letter 04-13 (June 29, 2004) concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.

Review of private and VA medical records show that the Veteran was diagnosed with hepatitis C in September 2000.  Thus, there is evidence of current disability.

Service treatment records do not show a diagnosis of hepatitis C or any other chronic liver disorder.  Regarding whether there was an in-service event or injury, since approximately April 2006, the Veteran has alleged that while stationed at Fort Huachuca in Arizona in 1973 or January 1974, he was the victim of forced intravenous drug use associated with military sexual trauma.  He reports that after arriving at a house party with a fellow soldier, he was forced at gun point to inject himself with what he believes was heroin using a shared needle with the three or five service members.  He states that these service members were known to be intravenous drug users.  He has reported that the service members proceeded to beat, rape, and defecate and urinate on him.  They reportedly ultimately left him to die in the desert in the back seat of his car with a syringe still in his arm upon regaining consciousness two days later.  

He has denied reporting the alleged military sexual trauma to the military because his mother and step-father, who are now deceased, reacted negatively when he told them about the incident.  His step-father, reportedly a 35 year veteran, advised him not to report the incident due a potential negative impact on his military career.  The Veteran asserts that his alleged military sexual trauma is supported by service treatment records that show treatment for a sexually transmitted disease, rectal pain, an anal fissure, hemorrhoids, and questionable drug intoxication/ingestion.  He further asserts that his service personnel records should show a change in his assigned duties and that he was absent without leave for two days due to the incident described.  

The Veteran contends that he may have contracted hepatitis C during the incident described.  He asserts that although he was not diagnosed with hepatitis C during service he may have contracted the disorder but was not diagnosed with the it until September 2000 given the latency periods and progression of hepatitis C.  He also suggests that his post-service poly substance abuse, to include chronic alcoholism and use of crack cocaine, is due to his need to self medicate his PTSD due to military sexual trauma.

Service examinations and treatment records show that in completing his June 1971 enlistment medical history report the Veteran crossed off and left blank, questions pertaining to his history of "any drug or narcotic habit, excessive drinking habit, and homosexual tendencies."  Service examinations for enlistment in June 1971, for flight in April 1972, and for separation in June 1974, show that no "identifying body marks, scars, or tattoos" were found during those examinations.  

In November 1973, the Veteran was stationed at Fort Huachuca in Arizona where the alleged forced intravenous drug use and military sexual trauma occurred.  Service treatment records dating since that time show that he was diagnosed and treated for gonorrhea in January 1974.

Post service VA education records show that the Veteran was enrolled in classes to become a licensed practical nurse between June 1981 and September 1982.  In November 1982, his request to change is course of study due to poor grades was granted.  

Post-service VA and private medical treatment records show that the Veteran has reported a history of alcohol and drug abuse as early as age 16 or 17.  Since the 1980s, he has received frequent in and outpatient treatment for alcohol and polysubstance abuse, to include alcohol, marijuana, cocaine, and crack cocaine abuse.  In November 1990, he reportedly lost his job due to cocaine and alcohol abuse.  Findings on physical examination and a diagnostic blood test in November 1990 were noted to be within normal limits.  

In April 1992, the Veteran requested a blood test for hepatitis due to his reported occupational exposure to hepatitis patients and bodily fluids while working as a dialysis technician.  On April 29, 1992, test results revealed a negative hepatitis profile.  

Following a suicide attempt after drinking a half pint of liquor in September 1992, a blood test showed elevated liver enzymes.  The Veteran reported histories of alcohol abuse since age 17, street drug use, treatment for gonorrhea "years ago," and recent marijuana and cocaine use.  

In April 1993, the Veteran reported that his wife had been diagnosed with a sexually transmitted disease.  

In April 1994, he stated that his wife cut his face years prior with a straight blade.  He admitted to recent alcohol, cannabis and cocaine use.  Results of lab testing and physical examination were normal and there was no probable diagnosis of liver disease.  

During inpatient substance abuse treatment between May and August 1994, the Veteran reported a suicide attempt in the late 1970s when he overdosed on opiate pain killers.  During group treatment, he discussed his wife's "addiction and recent illness" which he later stated was a collapsed vein.  Shortly after discharge from inpatient treatment, he reported continued alcohol abuse and using 300 dollars worth of crack cocaine.  He reported a history of substance abuse since age 18.  

In January 1997, a psychological evaluation performed for Social Security disability purposes noted that the Veteran had a pierced ear.  

In November 1998, a VA treatment note showed reports that the Veteran had been abusing alcohol, marijuana, and cocaine since the age of 16 due to unresolved internal guilt related to the accidental death of his best friend who he reportedly jokingly pushed off of a boat which caused his friend to hit his head and drown.  

In September 2000, diagnostic testing was positive for evidence of substance abuse and hepatitis C.  In September 2001, a VA hepatitis clinic note stated that the Veteran's history was significant, inter alia, for accidently killing his best friend.  In October 2000, the Veteran was diagnosed with alcoholic gastritis and confirmatory testing for Hepatitis C was positive.  

In April 2004, the Veteran requested to be tested for sexually transmitted diseases due to his girlfriend's reported diagnosis of trichomoniasis.

In May 2004, it was noted that the diagnosis of hepatitis C in September 2000 was without virions even though confirmatory testing confirmed diagnosis of hepatitis C.  The diagnostic assessment was "hepatitis related to hepatitis C verses chemical cause."  Repeat diagnostic testing for hepatitis C was requested, as well as a liver ultrasound for evaluation of cirrhosis versus cancer.  In December 2005, an ultrasound of the liver was normal.

In January 2006, a drug screen was positive for cannabinoids.  In April 2006, the Veteran reported past work experience as a licensed practical nurse for the State of Georgia.  He also reported the occurrence of one tragic incident during service that had continued to bother him, and which he believed is related to his diagnosis of hepatitis C due to forced intravenous drug use by his superior.  

In May 2006, it was noted that elevated liver enzymes were likely due to medication but possibly due to hepatitis C.  

In June 2006, a history of childhood sexual abuse was reported.  In July 2006, the Veteran reported that he last used cocaine in 1999.  

In September 2006, he stated that he began using drugs and alcohol to forget memories of his alleged military sexual trauma.  He also reported a 6 year occupational history as a licensed practical nurse.  

In June 2007, the Veteran's self-reported substance abuse history included forced intravenous drug use on one occasion in the 1970s when he was reportedly raped, marijuana use since 1974, LSD and amphetamines in the 1970s, an overdose of prescription pain medication when he was 21 years old after his wife left him, and remote cocaine use.  On a separate occasion, the Veteran reported a five year occupational history as a licensed practical nurse and a past medical history of liver disease of unknown etiology was noted.  Diagnostic testing for hepatitis in June 2007 from a health department showed a diagnosis of suspected chronic hepatitis C.

In November 2007, a statement received from R.H., the Veteran's confidant at the rescue mission where he was residing, stated that the Veteran told him that he was forced to use intravenous drugs prior to being raped by three men during service.   

In June 2008, the Veteran underwent a VA liver examination pertaining to his claim for service connection for hepatitis C.  The examiner noted reviewing the claims file, to include reports of cocaine use in the 1980s and 1990s and a reported diagnosis of hepatitis C in 2001 that was treated with "shots."  There were no reported symptoms of hepatitis C and physical examination was negative for any objective findings pertaining to such a diagnosis.  The examiner stated was the appellant's Hepatitis C was stable and asymptomatic.  The presence of a large surgical scar was noted under the jaw line.  The Veteran's reported risk factors for hepatitis C included a blood transfusion in the 1970s after his wife cut his neck with a razor, a long history of alcohol abuse, and cocaine abuse in the 1980s and 90s with intranasal use on only one occasion with the preferred method of use being smoking.  Any history of occupational blood exposure, tattoos, body piercings, intravenous drug abuse, and treatment for multiple sexually transmitted diseases was denied with the exception of one occasion of forced intravenous heroin use and treatment for a sexually transmitted disease on only one occasion associated with military sexual trauma.  The examiner noted the values of diagnostic testing pertaining to the Veteran's elevated liver enzymes in April 2008, and his Hepatitis C viral load in October 2007.  At that time HCV RNA could not be detected.  The examiner diagnosed chronic hepatitis C, currently asymptomatic, with moderately elevated liver enzymes, etiology unclear.  

The June 2008 VA examiner opined that she was unable to resolve the issue of the Veteran's date of infection with hepatitis C was due to the lack of evidence of a diagnosis during service, an initial diagnosis of hepatitis nearly 20 years after service, and major risk factors to include poly substance abuse and blood transfusions prior to 1980.  She also opined that the etiology of the Veteran's moderately elevated liver enzymes was unclear due to contributing factors of alcohol abuse, medication, and chronic hepatitis C.   

The Board initially observes that the term "hepatitis C" was not used until around 1989.  Strum v. University of Cincinnati Medical Center, No. 99AP-699 (Ohio Ct. App. (Tenth District) Apr. 4, 2000).  Hence, given the fact that the appellant served in the 1970s, it is understandable why he was not diagnosed with an illness that was not identified named until 1989.  Notably, however, in 1990 a test for hepatitis C was introduced.  Id.  Hence, the finding of a negative hepatitis profile in 1992, and the finding of a normal liver without disease in 1994, strongly suggests that the Veteran was not infected with hepatitis C in 1992 and 1994.

Regarding the alleged event during service, the Veteran is competent to report an in-service military sexual trauma with forced intravenous drug use.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Similarly, his friends are competent to report what he has said to them.  On review, however, the Board finds the Veteran's reported history of military sexual trauma with forced intravenous drug use to be highly suspect at best and of little probative value.  

The Board acknowledges that it may not determine that his report lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board, however, is not making this finding based solely on the absence of any documentation or suggestion of military sexual trauma in the Veteran's service treatment and personnel records.  Rather, the Board has considered all evidence of record and finds inconsistencies in the Veteran's statements and in comparison of his statements with evidence contained in his service treatment and personnel records.

The Veteran is in receipt of service connection for posttraumatic stress disorder due to military sexual trauma due, at least in part, to statements received from his VA psychologist, Dr. H. in February and August 2008.  Dr. H. stated that the Veteran had been diagnosed with PTSD which was opined to be directly related to his reported military sexual trauma during service.  Dr. H. specifically stated that he did not review the appellant's service records.

In August 2008, he further opined that service treatment records showing treatment for rectal pain, an anal fissure, a sexually transmitted disease, and questioned drug intoxication, served as post-trauma markers which supported the Veteran's claim of military sexual trauma during service.  

Notably, however, Dr. H. did not notice that treatment for rectal pain and bleeding during service, diagnosed as a fissure, occurred in 1972 while stationed at Fort Benning.  Similarly, treatment for questionable drug intoxication and/or ingestion occurred on September 14 and 15, 1972, while the Veteran was stationed in Seattle.  An additional report of rectal pain during physical training, diagnosed as a small external hemorrhoid, was also noted in August 1973 while the Veteran was still stationed in Seattle.  Significantly, service personnel records show that the was not stationed at Fort Huachuca, where the alleged military sexual trauma with forced intravenous drug use occurred, until November 1973.  While the Veteran was diagnosed with a gonorrhea in January 1974, which he has consistently stated was the result of military sexual trauma as described, the appellant has not alleged, nor do the service records otherwise indicate, that there were any additional complaints of or treatment for of rectal pain or drug intoxication.  He has not asserted that he endured military sexual trauma at any time prior to being stationed at Fort Huachuca in November 1973.  Thus, the complaints of rectal pain and suspected drug intoxication predated and are found to be unrelated to the alleged military sexual trauma.  

Further, the Veteran's service personnel records do not contain alternative evidence that is accepted by VA as an indicator of possible military sexual trauma during service.  The appellant's personnel records show a military occupational specialty of an aircraft mechanic and repairman with no indication that he was ever transferred or reassigned to a different location or to different military occupational duties.  There is no indication that the Veteran was ever disciplined during service or that his occupational performance deteriorated at anytime.  He received multiple awards and was promoted during service.  Following assignment to Fort Huachuca, he was awarded a Good Conduct Medal for military service dating from August 1971 to August 1974.  His DD Form 214 shows that he was discharged from service due to expiration of his term of service with no time lost during the preceding two years.  The records contain no indication or suggestion that the Veteran was ever subject to disciplinary action for being absent without leave, or assigned alternative military occupational duties at any time as alleged. 

The Veteran's statements of record as documented in post-service medical treatment records, give conflicting details pertaining to the alleged military sexual trauma during service.  For instance, he has reported on separate occasions that he was raped by either three men or three men and two women.  Substance abuse histories throughout the record consistently show that the Veteran has reported a single use of intravenous drugs which he has associated with the alleged military sexual trauma.  

In a September 2008 statement, however, the appellant stated that military sexual trauma associated with forced intravenous drug use occurred anywhere between one and three times.  He has only ever alleged and provided details of one instance of forced intravenous drug use during service.  Although the Veteran initially stated that it occurred in 1973, after learning that his service treatment records showed treatment for a sexually transmitted disease in January 1974, he has been adamant that the incident described occurred immediately prior because he recalled contracting an sexually transmitted disease as a result of the incident.  The Veteran has also reported that he was taken to the party where the alleged incident occurred by a friend, yet he alternatively asserts that he awoke in his own car following the incident, or awoke naked in a field.  

Even if it were assumed that that the Veteran was the victim of military sexual trauma associated with forced intravenous drug use on one to three occasions during service as alleged, as noted above diagnostic testing for hepatitis in April 1992, more than 15 years after the alleged events occurred, was negative.  April 1992 is after the test for hepatitis C was introduced.  

Additionally, after review of the medical evidence of record, consideration of the Veteran's contentions, and physical examination of the appellant in June 2008, the VA examiner was unable to provide an opinion regarding the date of onset or infection with hepatitis C without resort to mere speculation.  She reasoned that such conclusion was due to the absence of medical evidence of hepatitis C during service, the diagnosis nearly twenty years after discharge, and multiple major risk factors for contracting hepatitis C.  

The Veteran seems to suggest that the June 2008 VA opinion may be inadequate because the examiner did not address latency periods or the progression of his hepatitis C following comparison of liver function tests throughout the record.  The examiner did state, however, that the etiology of his moderately elevated liver enzymes was unclear due to multiple contributing factors of alcoholism, medication, and chronic hepatitis C.  This conclusion is supported by multiple treatment records that state or suggest that the etiology of the Veteran's elevated liver enzymes and/or liver disease is unknown or is likely attributed use of statin medication prescribed for treatment of nonservice-connected high cholesterol, history of chronic alcoholism, and chronic hepatitis C.  The record also shows that he has been prescribed nonsteroidial anti-inflammatory drugs such as naproxen and aspirin for nonservice-connected cardiovascular disease and orthopedic and arthritic pain.   

The Board finds that the information regarding the Veteran's risk factors for hepatitis C, provided in the course of seeking medical treatment, is of greater probative value than the information that he has provided in support of his claim for compensation for hepatitis C.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy); Cf. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

In summary, the objective medical evidence of record shows that hepatitis C was not diagnosed or contracted during service or at any time prior to April 1992 at the earliest.  

The Board acknowledges that the Veteran was treated for a sexually transmitted disease on one occasion during service.  The service record shows that the disease was acute and transitory.  There were no residuals shown in-service.  The preponderance of the most competent, probative and credible evidence of record does not relate hepatitis C to such infection or any other event during service.  VA records show an extensive history of polysubstance abuse and multiple post-service risk factors for hepatitis C.  The Board acknowledges the Veteran's contentions, but as a lay person, he is not competent to provide an etiology opinion regarding a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Although the Veteran has reported employment as a licensed practical nurse for a period of years, VA education records show that he quit his nursing program less than two years after he began and there is no evidence that he ever received a nursing license.

The Board also finds that service connection is not warranted for hepatitis C secondary to posttraumatic stress disorder due to military sexual trauma.  Since 2006, he has suggested that his history of alcohol and polysubstance abuse is a result of suppression of symptoms associated with his now service-connected posttraumatic stress disorder.  In contrast, in a June 1997 statement pertaining to nonservice-connected benefits for an alleged nervous disorder, he stated that he felt hurt and let down that he did not go to Vietnam during military service.  In November 1998, a VA mental treatment note shows that he reported feelings of unresolved internal guilt since age 16 when he caused the accidental death of his best friend when he jokingly pushed him off of a boat.  He reported a history of suicidal ideation since age 14 and of multiple suicide attempts related to that incident.  He reported that he began abusing alcohol, marijuana, and cocaine at that time.  During a December 1998 Social Security hearing, the Veteran stated that he trained to go Vietnam and wanted to die there but he was not sent.  Treatment records dating through 2002 show reports of intrusive thoughts and visions of his deceased friend.  

From the Veteran's own reports, there is evidence that his alcohol and polysubstance abuse preexisted military service.  Although possible drug intoxication was noted on two consecutive days in September 1972, in-service drug abuse is willful misconduct and does not provide a basis for service connection under these circumstances.  See 38 C.F.R. § 3.301 (2011).  More significantly, the Veteran's polysubstance abuse has not been clinically linked with his posttraumatic stress disorder.  There is no competent evidence showing that posttraumatic stress disorder either caused or has permanently aggravated any substance abuse disorder. 

The Veteran's reported history of military sexual trauma with forced intravenous drug use during service is not supported by the evidence of record.  Thus, the Board finds that his reports of military sexual trauma with forced intravenous drug use are not credible and of no probative value.  

The claim is denied.

As the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C, to include secondary to posttraumatic stress disorder due to military sexual trauma, is denied.  


REMAND

If a claimant files a notice of disagreement and the RO does not issue a statement of the case, the Board must remand the claim so that a statement of the case can be issued.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In determining whether a claimant's statement constitutes a notice of disagreement, the Board construes the statement liberally.  Id.  A notice of disagreement is defined as a written communication from the claimant or his representative that (1) expresses dissatisfaction or disagreement with an RO adjudicative determination and (2) a desire to contest the result.  38 C.F.R. § 20.201. 

In the present case, entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for multiple conditions was denied in an October 2009 rating decision.  In April 2010, the Veteran submitted a statement on a VA Form 9 that expressed his disagreement with the conclusion in that rating decision that there was no evidence that VA prescribed Vioxx resulted in the multiple health conditions claimed.  Given this fact, a statement of the case must be issued pertaining to the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for multiple conditions.  Manlincon.  

The Veteran is hereby notified that the Board will only exercise appellate jurisdiction over this matter if he files a timely substantive appeal within 60 days from the date that the agency of original jurisdiction mails a statement of the case to him.  38 CFR § 20.302(b).  

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case on the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for multiple conditions.  The Veteran is advised that the Board may exercise appellate jurisdiction over this issue only if he files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


